Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 7, 20-24, directed to the process of making or using an allowable product, along with withdrawn species (claim 17-19), previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 9/22/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. John Gatz on 05/10/2022.
The application has been amended as follows: 
In the claims: 
Claim 7 and 17-21 have been rejoined and allowed. 
Claim 22, line 2, before “syngas”, --a-- has been inserted; 
Claim 22, line 2, after “syngas”, -- having volume ratio of H2:CO from 1:1 to 3:1-- has been inserted; 
Claim 22, line 3, after “claim 1”, --under the pressure of 1.0 to 6.0 MPa and temperature of 150-280 ºC-- has been inserted. 
Claim 23 and 24 have been rejoined and allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the instantly filed arguments about Wu disclosed Fischer-Tropsch catalyst comprising iron (table 1 and Fig 3) requires larger size and lower specific surface area showing better catalytic activity while Zhou requires higher specific area for better catalytic activity (instantly filed remarks page 7 last para-page 8 first para.) being convincing.  The arguments about Zhang reference not teaching a specific silicon nitride carrier having surface area being 80 m2/g (see instantly filed remarks page 9 3rd-6th para.) being convincing as well.  Updated searches have not provided any better reference teaching a catalyst having the claimed boron nitride or silicon nitride or combination carrier with surface area being not less than 80 m2/g and active metal selected from iron, cobalt, nickel and ruthenium being supported onto such nitride carrier, wherein the catalyst has a metal grain size of 2-9 nm.  For example, Chen et al. to CN102489312 A teaches a cobalt-based Fischer-Tropsch synthesis catalyst based on porous material limit domain, comprises an organic gel as a template prepared by sol-gel method, metal components divided into a core, and a porous material as a shell, where first metal component comprises cobalt, second metal component comprises cerium, lanthanum or zirconium, and the third metal component comprises platinum, ruthenium, rhodium or rhenium,  where the carrier is a porous material, i.e., spherical-shaped nano-silicon dioxide or alumina with a pore size of 1-20 nm and a specific surface area of 300-500 m2/g, and the particle size of the active component is 0.5-20 nm. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/Primary Examiner, Art Unit 1732